DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/JP2019/018040, filed on 11/06/2020, which is entitled to and claims the benefit of priority of JP Patent App. No. 2018-090861, filed 05/09/2018. The preliminary amendment filed on 11/06/2020 is entered and acknowledged by the Examiner.
3.	Claims 1-12 are pending. Claims 1-12 are under examination on the merits.
  
Information Disclosure Statement
4.	The information disclosure statement submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Drawings
5.	The drawing is received on 11/06/2020. This drawing is acceptable.

Priority

6.	Receipt is acknowledged of papers submitted on 11/06/2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
7.	Claims 2-3, 5-8, 10-12 are objected to because of the following informalities: It is suggested that “according to Claim x, wherein" (all occurrences) be deleted and "according to claim x, wherein" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3-4, 6-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masato Okada (US Pub. No. 2014/0037866 A1, hereinafter “Okada”) in view of Zou et al. (A Multifunctional Organic−Inorganic Hybrid Structure Based on MnIII−Porphyrin and Polyoxo metalate as a Highly Effective Dye Scavenger and Heterogenous Catalyst, J. Am. Chem.Soc. 2012, 134, 87−90, hereinafter “Zou”). 
	

	Regarding claims 1,3: Okada teaches a color material dispersion liquid (Page 1, [0017]) comprising a color material, which is a salt-forming compound of an organic dye with a heteropolyoxometalate as shown below (Page 28, [0246], Production Example 8), a dispersant (Page 2, [0019]; Page 3, [0030]), and a solvent (Page 2, [0019]; Page 14, [01094]), wherein the heteropolyoxometalate is a heteropolyoxometalate which has an oxidation-reduction potential larger than -0.3 V relative to the silver/silver chloride electrode. Okada does not expressly teach the organic dye is at least one organic dye selected from the group consisting of a porphyrin dye, a tetraazaporphyrin dye, a phthalocyanine dye and a squarylium dye. 
                              
    PNG
    media_image1.png
    349
    286
    media_image1.png
    Greyscale

12O40]3-)-MnIII−metalloporphyrin-based hybrid layered framework as shown below (Page 88, Fig. 1), wherein the POM−MnIII−metalloporphyrin-based hybrid has an oxidation-reduction potential larger than -0.3 V relative to the silver/silver chloride electrode with benefit of providing POM−MnIII−metalloporphyrin-based hybrid combines multiple functional groups in a single structure. It exhibits remarkable capability for scavenging of dyes and heterogeneous selective oxidation of alkylbenzenes with high yields and 100% selectivity (Page 89, right Col.  4th para, lines 1-11). 

    PNG
    media_image2.png
    356
    348
    media_image2.png
    Greyscale

In an analogous art of a color material dispersion liquid comprising an organic dye and polyoxometalate, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the organic dye and  the polyoxometalate by Okada, so as to include the organic dye is at least one organic dye selected from the group consisting of a porphyrin dye, a tetraazaporphyrin dye, a phthalocyanine dye and a squarylium dye as taught by Zou, and would have been motivated to do so with reasonable expectation that this would result in providing a compound of POM−MnIII -metalloporphyrin-based hybrid combines multiple functional groups in a single structure. It exhibits remarkable capability for scavenging of dyes and heterogeneous selective oxidation of th para, lines 1-11). 

Regarding claims 4,6: Okada teaches a composition comprising a color material (Page 3, [0035]; Page 14, [0188]), which is a salt-forming compound of an organic dye with a heteropolyoxometalate as shown below (Page 28, [0246], Production Example 8), and a binder component (Page 14, [0195]), wherein the heteropolyoxometalate is a heteropolyoxometalate which has an oxidation-reduction potential larger than -0.3 V relative to the silver/silver chloride electrode. Okada does not expressly teach the organic dye is at least one organic dye selected from the group consisting of a porphyrin dye, a tetraazaporphyrin dye, a phthalocyanine dye and a squarylium dye. 
                              
    PNG
    media_image1.png
    349
    286
    media_image1.png
    Greyscale

However, Zou teaches a new strategy for the effective synthesis of a novel POM ( [PW12O40]3-)-MnIII−metalloporphyrin-based hybrid layered framework as shown below (Page 88, Fig. 1), wherein the POM−MnIII−metalloporphyrin-based hybrid has an oxidation-reduction potential larger than -0.3 V relative to the silver/silver chloride electrode with benefit of providing POM−MnIII−metalloporphyrin-based hybrid combines multiple functional groups in a single structure. It exhibits remarkable capability for scavenging of dyes and heterogeneous selective oxidation of alkylbenzenes with high yields and 100% selectivity (Page 89, right Col.  4th para, lines 1-11). 

    PNG
    media_image2.png
    356
    348
    media_image2.png
    Greyscale

In an analogous art of a composition comprising a color material containing an organic dye and polyoxometalate, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the organic dye and  the polyoxometalate by Okada, so as to include the organic dye is at least one organic dye selected from the group consisting of a porphyrin dye, a tetraazaporphyrin dye, a phthalocyanine dye and a squarylium dye as taught by Zou, and would have been motivated to do so with reasonable expectation that this would result in providing a compound of POM−MnIII -metalloporphyrin-based hybrid combines multiple functional groups in a single structure. It exhibits remarkable capability for scavenging of dyes and heterogeneous selective oxidation of alkylbenzenes with high yields and 100% selectivity as suggested by Zou (Page 89, right Col.  4th para, lines 1-11). 

Regarding claim 7: Okada teaches the composition comprising a color material (Page 3, [0035]; Page 14, [0188]), further comprising a dispersant (Page 2, [0019]; Page 3, [0030]). 

Regarding claim 8: Okada teaches a film (Page 20, [0267]).  comprising the recited composition (Page 3, [0035]; Page 14, [0188]) or a cured product thereof (Page 14, [0196]; Page 20, [0262]).

Regarding claims 9,11: Okada teaches an optical filter comprising a color material (Page 3, [0035]; Page 20, [0254]), which is a salt-forming compound of an organic dye with a heteropolyoxometalate as shown below (Page 28, [0246], Production Example 8), and a binder component (Page 14, [0195]), wherein the heteropolyoxometalate is a heteropolyoxometalate which has an oxidation-reduction potential larger than -0.3 V relative to the silver/silver chloride electrode. Okada does not expressly teach the organic dye is at least one organic dye selected from the group consisting of a porphyrin dye, a tetraazaporphyrin dye, a phthalocyanine dye and a squarylium dye. 
                              
    PNG
    media_image1.png
    349
    286
    media_image1.png
    Greyscale

However, Zou teaches a new strategy for the effective synthesis of a novel POM ( [PW12O40]3-)-MnIII−metalloporphyrin-based hybrid layered framework as shown below (Page 88, Fig. 1), wherein the POM−MnIII−metalloporphyrin-based hybrid has an oxidation-reduction potential larger than -0.3 V relative to the silver/silver chloride electrode with benefit of providing POM−MnIII−metalloporphyrin-based hybrid combines multiple functional groups in a single structure. It exhibits remarkable capability for scavenging of dyes and heterogeneous selective oxidation of alkylbenzenes with high yields and 100% selectivity (Page 89, right Col.  4th para, lines 1-11). 

    PNG
    media_image2.png
    356
    348
    media_image2.png
    Greyscale

In an analogous art of an optical filter comprising a color material containing an organic dye and polyoxometalate, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the organic dye and  the polyoxometalate by Okada, so as to include the organic dye is at least one organic dye selected from the group consisting of a porphyrin dye, a tetraazaporphyrin dye, a phthalocyanine dye and a squarylium dye as taught by Zou, and would have been motivated to do so with reasonable expectation that this would result in providing a compound of POM−MnIII -metalloporphyrin-based hybrid combines multiple functional groups in a single structure. It exhibits remarkable capability for scavenging of dyes and heterogeneous selective oxidation of alkylbenzenes with high yields and 100% selectivity as suggested by Zou (Page 89, right Col.  4th para, lines 1-11). 

	Regarding claim 12: Okada teaches a display device comprising the optical filter (Page 22,[0285]-[0286]). 



s 2, 5, 10  are rejected under 35 U.S.C. 103 as being unpatentable over Masato Okada (US Pub. No. 2014/0037866 A1, hereinafter “Okada”) in view of Zou et al. (A Multifunctional Organic−Inorganic Hybrid Structure Based on MnIII−Porphyrin and Polyoxo metalate as a Highly Effective Dye Scavenger and Heterogenous Catalyst, J. Am. Chem.Soc. 2012, 134, 87−90, hereinafter “Zou”) as applied to claims 1, 4,  9 above, and further in view of  Ueno et al. (US Pub. No. 2012/0091448 A1, hereinafter “Ueno”). 

Regarding claims 2,5,10 : The disclosure of Okada in view of Zou is adequately set forth in paragraph 9 above and is incorporated herein by reference. Okada in view of Zou does not expressly teach the heteropolyoxometalate is a heteropolyoxometalate containing vanadium.
However, Ueno teaches polyoxometalates (POMs) that are metal oxide clusters comprising at least one metal element selected from among molybdenum (Mo), tungsten (W), vanadium (V) and iron (Fe) (Page 9, [0125]), wherein most clusters may contain counter cations, such counter cations preferably being H+, Na+ or K+, while cationic organic materials or ionic liquids may also be used (Page 9, [0127]). Since the metal oxide clusters have greater compatibility with hole transporting materials and an improved charge transport property, the metal oxide clusters are preferably used together with a hole transporting material from the viewpoint of contributing to an extended lifetime. Furthermore, addition of a binder can improve the film formability, also allowing adjustment of ink viscosity (Page 9, [0128]). 
In an analogous art of an optical filter comprising a color material containing an organic dye and polyoxometalate, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polyoxometalate by Okada, so as to include a heteropolyoxometalate containing vanadium as taught by Ueno, and would have been motivated to do so with reasonable expectation that this would result in providing the metal oxide clusters have greater compatibility with hole transporting materials and an improved charge transport property, the metal oxide clusters are 

Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
10/18/2021